EXHIBIT 15.1 Independent Registered Public Accounting Firm’s Acknowledgement Letter To Board of Directors and Stockholders Northern States Financial Corporation We are aware of the incorporation by reference in Registration Statement (Form S-8: No. 333-170065) of our report dated August 1, 2012 related to the unaudited condensed consolidated interim financial statements of Northern States Financial Corporation which is included in its Form 10-Q for the quarter ended June 30, 2012. Under Rule 436(c) of the Securities Act of 1933, as amended (the “1933 Act”), our report is not a part of the registration statement prepared or certified by accountants within the meaning of Section 7 or 11 of the 1933 Act. /s/Plante & Moran, PLLC Chicago, Illinois August 1, 2012
